AGREEMENT between T. ROWE PRICE RETIREMENT PLAN SERVICES, INC. and T. ROWE PRICE FUNDS TABLE OF CONTENTS Page Article A Terms of Appointment 2 Article B Duties of RPS 2 Article C Fees and Expenses 2 Article D Representations and Warranties of RPS 2 Article E Representations and Warranties of the Fund 3 Article F Standard of Care/Indemnification 3 Article G Dual Interests 6 Article H Documentation 6 Article I Recordkeeping/Confidentiality 8 Article J Ownership of Software and Related Material 8 Article K As of Transactions 1. Reporting 9 2. Liability 10 Article L Term and Termination of Agreement 12 Article M Notice 12 Article N Assignment 13 Article O Amendment/Interpretive Provisions 13 Article P Further Assurances 13 Article Q Maryland Law to Apply 13 Article R Merger of Agreement 13 Article S Counterparts 14 Article T The Parties 14 Article U Directors, Trustees and Shareholders and Massachusetts Business Trust 14 Article V Captions 15 SCHEDULE 1 APPENDIX A AGREEMENT, made as of the first day of January, 2011, by and between T. ROWE PRICE RETIREMENT PLAN SERVICES, INC., a Maryland corporation having its principal office and place of business at 100 East Pratt Street, Baltimore, Maryland 21202 (“RPS”), and EACH FUND WHICH IS LISTED ON APPENDIX A (as such Appendix may be amended from time to time) and which evidences its agreement to be bound hereby by executing a copy of this Agreement (each Fund hereinafter referred to as “the Fund”) whose definition may be found in Article T; WHEREAS, the Funds are named investment options under various tax-sheltered plans, including, but not limited to, state and local government deferred compensation plans, 403(b) plans, and profit sharing, thrift, 401(k) and money purchase pension plans for self-employed individuals, professional partnerships and corporations (collectively referred to as “Retirement Plans”); and the Fund has determined that such investments of Retirement Plans in the Funds are in the best long‑term interest of the Funds; WHEREAS, RPS has the capability of providing services, on behalf of the Fund, for such
